Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 14, 2015

                                     No. 04-15-00194-CV

                                       Stacey SCOTT,
                                          Appellant

                                              v.

                     Larry FURROW and Keller Williams Legacy Group,
                                     Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-1125-CV-A
                         Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER
        This court inadvertently assigned two appeal numbers to the notice of appeal filed with
the Guadalupe District Court Clerk on March 30, 2015, in Cause Number 13-1125-CV-A. It is
therefore ORDERED that appeal number 04-15-00194-CV will be treated as a closed case for
administrative purposes. Appeal number 04-15-00074-CV will be retained on the docket as the
appeal from trial court cause number 13-1125-CV-A.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court